NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

SILVINA MARGULIS, and her husband                     No. 19-10745 (SDW) (ESK)
HUGO BLIFFELD,

                               Plaintiffs,
                                                      ORDER
                 v.

STRYKER CORPORATION, et al.,
                                                      December 12, 2019
                              Defendants.

WIGENTON, District Judge.

       Before this Court is the Report and Recommendation (“R&R”) entered on November 12,

2019, by Magistrate Judge Edward S. Kiel (“Judge Kiel”), recommending that Defendants’ motion

to dismiss for lack of personal jurisdiction and for forum non conveniens be granted. Plaintiffs

filed objections to the R&R on November 26, 2019, (ECF No. 33), and Defendants responded on

December 10, 2019. (ECF No. 35.) This Court has reviewed the reasons set forth by Judge Kiel

in the R&R as well as Plaintiffs’ objections and Defendants’ response. This Court is satisfied that

Judge Kiel properly determined that this Court does not have personal jurisdiction over Defendant

Stryker Corporation, and that the Complaint should be dismissed for forum non conveniens.

       Based on the foregoing, and for good cause shown, it is hereby

       ORDERED that the R&R of Judge Kiel (ECF No. 32) is ADOPTED as the conclusions

of law of this Court.

       SO ORDERED.
                                 s/ Susan D. Wigenton, U.S.D.J.

Orig: Clerk
cc:   Parties
      Edward S. Kiel, U.S.M.J.
